PER CURIAM.
Appellant was found guilty of robbery by a jury, adjudged guilty and sentenced. On appeal, he urges that error was committed when the trial judge denied his “Motion to Suppress Lineup, Showup, Photograph, Other Pre-Trial Confrontation, and Courtroom Identification of the Defendant.” A review of the record shows that the identification of the defendant was clear and positive. It meets the test set forth in Neil v. Biggers, 409 U.S. 188, 98 S.Ct. 375, 34 L.Ed.2d 401 (1972). The judgment and sentence are affirmed. See Glas v. State, 329 So.2d 341 (Fla. 3d DCA 1976).
Affirmed.